Citation Nr: 0918563	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  97-33 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a March 1986 decision of the Board of Veterans' 
Appeals (Board) denying service connection for the cause of 
the Veteran's death should be revised or reversed due to 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 
1959.  The moving party is the Veteran's surviving spouse.

In March 1986, the Board of Veterans' Appeals (Board) denied 
the moving party's
claim of entitlement to dependency and indemnity compensation 
(DIC).  In September 1992, the moving party submitted 
correspondence to the RO asserting that there was clear and 
unmistakable error in the previous final decision of her DIC 
claim.  In a decision dated in July 1995, the Board refused 
to adjudicate the moving party's motion because the law in 
effect at that time did not permit collateral review based on 
CUE of an otherwise final Board decision.  See Duran v. 
Brown, 7 Vet. App. 216 (1994), citing Smith v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  The moving party appealed this 
decision to the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals).  In November 1997, 
Congress amended title 38 of the United States Code to allow 
revision of Board decisions on the grounds of CUE.  See Pub. 
L. No. 105-111, 11 Stat. 2271 (codified at 38 U.S.C. § 7111 
(1997)).  The amendment applied to claims pending before the 
Court of Appeals for Veterans Claims (hereinafter Court).  

The Court remanded the claim to the Board in an Order dated 
in January 1998, pursuant to a Joint Motion for Remand (Joint 
Motion).  As explained in the Joint Motion, the reason for 
the remand was to permit the Board to properly adjudicate the 
moving party's CUE claim.  In May 1999, the Board denied the 
moving party's CUE motion.  

The moving party appealed the Board's denial to the Court, 
which after a prolonged procedural history, vacated and 
remanded the Board's May 1999 decision in a memorandum 
decision dated in January 2008.  The moving party's CUE 
motion is again before the Board.

FINDING OF FACT

The Board committed clear and unmistakable error in its March 
1986 Board decision in denying entitlement to service 
connection for the cause of the Veteran's death because the 
evidence of record at that time did not clearly and 
unmistakably establish that the Veteran's preexisting heart 
condition was not aggravated by service and the Veteran died 
of complications from heart disease.  


CONCLUSION OF LAW

The March 1986 Board decision that denied entitlement to 
service connection for the Veteran's cause of death contained 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 
(West 2002); C.F.R. §§ 3.105(a), 20.1400, 20.1403 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations contain provisions relating to VA's 
duties to notify and assist a claimant in developing a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  The Court has held 
that reversal or revision of prior decisions due to CUE is 
not a claim but rather a collateral attack on a prior 
decision.  Thus, one requesting such reversal or revision is 
not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  Additional 
discussion of the VCAA and whether the case has been 
developed in compliance with the Act is not necessary.

Legal Criteria

An otherwise final Board decision is subject to revision on 
the grounds of CUE.  If evidence establishes this type of 
error, the prior decision shall be reversed or revised.  38 
U.S.C.A. 7111 (West 2002).  CUE is a very specific and rare 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 U.S.C.A. 
7111 (West 2002); 38 C.F.R. § 20.1403(a) (2008).  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Id.  

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2008).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2008).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) the Secretary's failure 
to fulfill the duty to assist; and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d) (2008).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2008).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999) (affirming that CUE must be outcome 
determinative). 

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2008).  

Evidence of Record at the time of the March 1986 Board 
Decision

At the time of the Board's March 1986 decision, the evidence 
of record included a substantial amount of both lay and 
medical evidence.  Among the medical evidence were the 
Veteran's service medical records, a VA examination report, 
VAMC treatment records, and private medical records.  

The Veteran's enlistment examination report, dated in August 
1958, was negative for any complaints or findings of a heart 
disease.  The Veteran was assigned a level "1" in physical 
profile notation box "P" (physical capacity or stamina).

The Veteran's service medical records showed that in November 
1958, the Veteran presented with complaints of paresthesia in 
the anterior chest wall.  An electrocardiographic (EKG) 
record dated in January 1959 showed sinus rhythms consistent 
with early left heart strain.  A chronological record of 
medical care, dated in January 1959, showed a diagnosis of 
anterior chest syndrome.  He was also found to have a heart 
murmur at that time.  

According to a consultation report, dated in January 1959, 
the Veteran denied having been aware of having a heart murmur 
until the recent examination.  The Veteran also denied any 
significant symptomatology and reported that he had played 
ball during school.  The Veteran did, however, report that at 
age 12, he had experienced an illness characterized by 
swelling of his face, hands, and legs, and that he had had 
occurrences of diurnal pedal edema since that time, but not 
recently.  The examiner also recorded a history of acute 
glomerulonephritis (kidney disease).  

The service medical records included a report dated in 
January 1959 showing that the Veteran had been assigned a 
temporary physical profile for a heart murmur of undetermined 
cause.  The Veteran was assigned a level "3" in physical 
profile notation box "P."

In February 1959, the Veteran was diagnosed with rheumatic 
heart disease and placed on a permanent physical profile.  At 
that time, he was assigned a level "4" in physical profile 
notation box "P."

In a chronological record of medical care dated in February 
1959, after the Veteran underwent an EKG, the examiner stated 
that cardiac fluoroscopy revealed left ventricular 
enlargement, which was noted as early left heart strain on 
the EKG.  These findings, according to the examiner, were 
compatible with aortic insufficiency.  The examiner stated 
that in view of these findings, the Veteran should be given 
an "existed prior to service" (EPTS) discharge.  The 
Veteran was referred for medical board proceedings.

An EPTS board narrative summary from Womack Army Hospital, 
dated in April 1959, included the Veteran's descriptions of 
the circumstances surrounding his illness at the age of 12.  
At that time, the Veteran experienced swelling of the face, 
ankles, and feet.  The Veteran did not seek medical advice at 
that time.  After that, the Veteran experienced intermittent 
ankle and pedal edema.  The Veteran also reported that when 
in school, he became tired and short of breath more readily 
than his associates when playing basketball.  The Veteran 
also reported not being able to make the football team 
because of shortness of breath that developed during practice 
runs.  The Veteran also reported experiencing shortness of 
breath when walking up stairs.  

The examiner summarized the Veteran's service history as it 
pertained to the heart condition as follows.  During his 
basic training, the Veteran noted that his shortness of 
breath, ready fatigability, and ankle edema had all 
increased, particularly during those exercises that required 
any running, long distance marching, or physical training.  
The Veteran arrived at Fort Bragg in January 1959 and was 
assigned to the airborne unit.  A few days later, a cardiac 
murmur was noted and the Veteran was placed on a P-3 profile 
preparatory to a formal cardiovascular evaluation at Womack 
Army Hospital.  

The examiner then reported current examination findings and 
confirmed the diagnoses of rheumatic heart disease, inactive 
with aortic stenosis and insufficiency; and mild congestive 
failure, treated.  The examiner remarked that the Veteran was 
at present "entirely asymptomatic" and had been during the 
course of his ordinary hospital activities.  The examiner 
detected a "grade II, harsh systolic murmur best heard at 
the base radiating up to the neck and down to the apex, 
poorly heard in the axilla."  The examiner also noted a 
"grade I to II diastolic murmur best heard in the second 
intercostal space to the right of the sternal border and in 
the third intercostal space to the left of the sternal border 
. . ."  The examiner also noted slight generalized 
cardiomegaly predominantly of the left ventricle as shown by 
x-ray.  The Veteran's pedal edema, which had been noted 
during his first week of hospitalization after prolonged 
standing, had disappeared with digitalization.  The examiner 
discussed the Veteran's ECG results, which were interpreted 
as being within normal limits.  The examiner also stated that 
some changes demonstrated on examination could be suggestive 
of the earliest form of left heart strain.

The examiner concluded that the Veteran was disqualified for 
military service due to the "diagnosis."  Again, the 
diagnosis was "rheumatic heart disease, inactive with aortic 
stenosis and insufficiency; and mild congestive failure, 
treated."  The examiner recommended that the Veteran be 
separated from the service.  In reference to the diagnosis, 
the examiner also stated "[line of duty] No, EPTS." 

A report dated in April 1959 showed that a medical board 
recommended the Veteran be separated from service due to the 
rheumatic heat disease with aortic stenosis and 
insufficiency, and mild congestive failure.  The medical 
board also found that the condition had existed prior to 
entry on active duty and had not been permanently aggravated 
by active duty.  The Veteran was subsequently discharged.

After the Veteran's discharge, he filed a claim for rheumatic 
heart disease.  He was provided with a VA examination in June 
1959.  In a report of that examination, the examiner 
discussed the Veteran's medical history, including his 
swelling episodes since age 12 and the discovery of a heart 
murmur in the service.  The examiner's recitation of the 
history was consistent with what was reported in the service 
medical records.  The examiner discussed current findings and 
diagnosed organic heart disease of rheumatic fever etiology.  

The Veteran's subjective complaints at that time included a 
moderate amount of exertional dyspnea on climbing stairs or 
on any athletic endeavors.  There was no orthopnea, 
paroxysmal nocturnal dyspnea, or dependent edema recently.  
The Veteran also had momentary chest pains.  Pertinent 
clinical findings included an apical impulse in the 5th 
interspace, a faint systolic murmur followed by a "very 
faint" diastolic murmur along the left parasternal border.  
There was also a blowing systolic murmur of "moderate" 
intensity at the apex.  There was no evidence of dyspnea, 
venous engorgement, cyanosis, or dependent edema.

The Houston, Texas RO denied the Veteran's claim in a rating 
decision dated in July 1959.  The RO explained that there was 
no history or finding of cardiac disease noted upon the 
Veteran's induction into the military.  The RO then described 
the Veteran's course of treatment in service and the history 
of his illness and concluded that "[s]oundness at induction 
and aggravation of veteran's heart condition by service is 
rebutted by evidence of record, sound and generally accepted 
medical principles considered."

VAMC records included a discharge summary, dated in February 
1976 showing that the Veteran had been admitted the previous 
month.  According to the discharge summary, the Veteran had 
been in good health until approximately three months earlier 
when he noted marked swelling in the right leg.  This led to 
outpatient treatment followed by in-patient hospitalization 
at another hospital.  The examining physician noted the 
Veteran's remarkable cardiac history with increasing dyspnea 
on exertion.  The Veteran's diagnoses were recurrent 
thrombophlebitis; valvular heart disease: etiology rheumatic 
heart disease; anatomic mitral stenosis with mild mitral 
insufficiency: Class II; bicuspid aortic valve with aortic 
insufficiency; pulmonary embolus; and chronic 
coumadinization.  A note dated in March 1976 showed that the 
Veteran underwent right brachial artery bypass using a 
saphenous vein interpositional graft. 

A discharge summary from Medical Plaza Hospital, dated in May 
1983, showed that the Veteran had been admitted for two weeks 
for treatment of his various heart disorders after blacking 
out at home.  In a letter dated in July 1983, Dr. I.S., the 
physician who had treated the Veteran at Medical Plaza 
Hospital, stated that "[t]he etiology of cardiomyopathy is 
rheumatic heart disease with valve involvement while he was 
in service."

Dr. I.S. wrote another letter, dated in November 1983, in 
which he summarized the Veteran's health problems.  The 
doctor stated that the Veteran had childhood rheumatic heart 
disease and that, according to the records he had, it was not 
completely diagnosed due to the lack of facility and medical 
equipment at that time.  It was not clear from Dr. I.S.' 
letter what records he was referring to.  Dr. I.S. continued 
that when the Veteran was in the service, the medical 
problems were apparent, but it was diagnosed as respiratory 
problems with no evaluation for cardiac problems at that time 
in November 1958.  

Dr. I.S. then noted that when he saw the Veteran, his 
evaluation revealed him to have "mitral regurge, A-fib, and 
significant cardiomyopathy."  The doctor did not specify 
when he first evaluated the Veteran.  The doctor then 
discussed the Veteran's subsequent medical history, which was 
significant for complications of frequent ventricular 
arrhythmia, pulmonary emboli, and severe heart failure.  The 
doctor concluded that the Veteran had multiple problems that 
were not related to his rheumatic heart disease when he was a 
child.  

In another letter, from Dr. I.S., dated in October 1984, the 
doctor stated that "I did not state at any time that [the 
Veteran] had rheumatic heart disease as a child."

Lay evidence of record at the time of the Board's March 1986 
decision included various statements from the Veteran's 
acquaintances and the Veteran's own statements and hearing 
testimony.  A transcript of a hearing conducted at the 
Houston, Texas RO in November 1978 showed that the Veteran 
testified he had never been diagnosed with rheumatic heart 
disease prior to entering military service.  The Veteran also 
stated that when he gave a history of shortness of breath on 
clinical examination in service, he was referring to 
shortness of breath playing basketball.  The Veteran stated 
that he did not think he was anymore short of breath than 
anybody else on the team.  The Veteran testified that the 
prior to service he never had any unexplained fever or 
murmurs diagnosed.  

In a statement dated in September 1960, the Veteran asserted 
that if he had passed into the Army with a slight or 
undetectable heart ailment or disease, then such an ailment 
or disease would certainly have been aggravated by the 
vigorous training and high altitude in Fort Carson, Colorado.  
The Veteran also attributed the shortness of breath he 
experienced while trying to make to football team in high 
school to smoking.  

The Veteran's father, J.P., submitted a letter dated in June 
1959, in which he explained that as a small child, the 
Veteran had had measles, chicken pox, and an acute kidney 
condition.  J.P. stated that prior to his enlistment, the 
Veteran had not had any mental or heart condition.  J.P. 
noted that the Veteran was normal upon his enlistment and 
that it was not until the Veteran was examined for Airborne 
Training that his heart murmur was claimed to have been 
found.  J.P. asserted that if such a condition was found, it 
was caused by either drastic climatic changes or Army 
training.  J.P. stated that it seemed "very unlikely" that 
such a condition, if it existed, would not have been found 
prior to the in-service examination at Womack Hospital.

In a lay statement dated in June 1978, A.B. explained that 
she had lived one block from the Veteran.  She recalled that 
when the Veteran was in school, he was in good health and 
played ball.  She remembered the Veteran coming to her house 
to play ball with her son.  Also of record was a letter dated 
in May 1978 from the Veteran's high school basketball coach.  
In that letter, the coach, K.P., stated that to the best of 
his knowledge, the Veteran was in good physical health during 
the mid 1950s when the Veteran was a member of the team.  
Another acquaintance, N.M., recounted in a letter dated in 
June 1978 that the Veteran was active and played sports in 
junior high.  

In a statement dated in July 1979, the Veteran asserted that 
the swelling he experienced in his face, hands, and feet at 
the age of 12 was from a kidney disease.

In a statement dated in April 1984, the Veteran asserted that 
he was treated for the swelling episode at John Sealy 
Hospital.  The Veteran referred to a report from that 
hospital, prepared by Dr. D.B., dated in June 1960.  In that 
note, which was associated with the claims file, Dr. D.B. 
stated that the Veteran had been under his professional care 
from 1951 to 1953.  During that period, according to the 
doctor, the Veteran suffered no illness resembling acute 
rheumatic fever.

Also in the claims file was a report from John Sealy 
Hospital, dated in October 1953 in which Dr. D.B. stated that 
the Veteran had been admitted for treatment of acute 
glomerulonephritis.  The doctor noted the Veteran's history 
of present illness, which began in September 1952 when the 
Veteran experienced carpal pedal facial edema, albuminuria, 
hematuria, and elevated sedimentation rate.  Dr. D.B. 
summarized the laboratory work up and noted that no organic 
disease was found.  Notably, when reporting clinical 
examination findings such as temperature, pulse rate, 
respiration rate, and blood pressure, the doctor stated 
"[t]he only other significant findings on physical 
examination was [sic] a Grade I murmur heard over the primary 
aortic area, occasional extra cystoles, [sic] a bradycardia 
ranging from 48 to 55 each per minute."

After noting the Veteran's "complete workup from a 
laboratory standpoint" and that no evidence of organic 
disease was found, the doctor stated that this left them with 
the impression that this was an emotional problem and that 
both the Veteran and his mother needed reassurance that there 
was nothing organically wrong with him.  The doctor noted 
that the Veteran's mother had been seen by a member of the 
Child Development Center, who felt that there was a 
"definite parent-child relationship disturbance and it is 
probably related chiefly to the mother's own emotional 
state."  

The Veteran died in January 1985.  His death certificate 
listed cause of death as acute myocardial infarction, due to 
or as a consequence of cardiac arrhythmia, due to or as a 
consequence of severe congestive heart failure.  Other 
significant conditions contributing to death included 
arteriosclerotic heart disease, prosthetic mitral valve, and 
chronic obstructive pulmonary disease.  According to the 
Veteran's death certificate, he was born in January 1940.  

After the Veteran's death, in February 1985, the appellant 
file a claim of entitlement to service connection for the 
cause of the Veteran's death.  The RO denied that claim in a 
decision dated in April 1985.  The appellant appealed the 
decision to the Board, which also denied the claim, in a 
decision dated in March 1986.  

Applicable Legal Criteria in Effect as of March 1986

Under the law in effect when the Board denied the DIC claim 
in March 1986, to establish service connection for the cause 
of the Veteran's death, the evidence needed to show that 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C. § 410 (1982); 38 C.F.R. § 3.312 (1985).

Also at that time, the applicable statute provided: Every 
veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311 (1982) (now 38 U.S.C. § 1111).

The law also provided that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C. § 353 (1982); 38 C.F.R. § 3.306(a) 
(1985).  

Analysis 

In its March 1986 decision, the Board denied entitlement to 
service connection for the cause of the Veteran's death.  In 
doing so, the Board found that clinical evidence of record 
unequivocally established the preservice existence of 
rheumatic heart disease.  The Board also found that the 
Veteran's preservice rheumatic heart disease did not undergo 
an increase in the underlying pathology during service.  The 
Board further found that a cardiovascular disorder other than 
rheumatic heart disease was not present in service, or within 
one year of discharge.  The Board determined that 
arteriosclerotic heart disease was first shown many years 
after service and was not incurred in or aggravated by the 
Veteran's service.  Moreover, the Board found that the 
Veteran's service-connected hernia was not a factor in his 
death and, although the Veteran was seen for a pulmonary 
problem in service, this was only an acute and transitory 
episode which resolved without residual disability.

Upon review of the evidence of record at the time of the 
March 1986 Board decision, the Board concludes that there was 
sufficient evidence in the claims file for the March 1986 
Board to find, in accordance with the law then in effect, 
that the Veteran's rheumatic heart disease clearly and 
unmistakably (i.e., unequivocally) pre-existed service.  
First, it had the Veteran's lay statements, as reflected in 
the EPTS board narrative summary, showing that the Veteran 
reported experiencing swelling of his face, hands, and legs 
since the age of 12 for which he did not seek medical advice.  
Second, the Board also had the examining physician's 
conclusion in the EPTS board narrative summary that the 
rheumatic heart disease, inactive with aortic stenosis and 
insufficiency; and mild congestive failure, treated, had not 
been incurred in the line of duty and had existed prior to 
service.  Third, the Board also had the report of the medical 
board's findings that the condition had existed prior to 
entry on active duty and had not been permanently aggravated 
by active duty.  Fourth, the Board had the letter from Dr. 
D.B., dated in October 1953, confirming that the Veteran had 
a heart murmur at that time, which was several years before 
he entered the service.  Thus, the Board did not commit CUE 
in its March 1986 decision by finding that the Veteran's 
rheumatic heart disease preexisted service.    

However, the Board did commit CUE in the March 1986 decision 
with respect to its finding on the question of whether the 
preexisting heart disorder was aggravated by service, for 
reasons explained below.  

In this regard, the Board notes that the March 1986 Board 
found that the presumption of soundness was rebutted because 
the evidence showed that rheumatic heart disease clearly and 
unmistakably preexisted service.  The Board further concluded 
that "examination of the clinical evidence in its entirety 
fails to demonstrate that the Veteran's antecedent rheumatic 
heart disease worsened during his short period of active 
service" (emphasis added).  However, the Federal Circuit 
determined, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), that VA is required under 38 U.S.C.A. § 1111 to show 
by clear and unmistakable evidence both that a Veteran's 
disability existed prior to service and that it was not 
aggravated during service in order to rebut the presumption 
of soundness.  Furthermore, the Federal Circuit has 
specifically determined in this case that its interpretation 
of 38 U.S.C.A. § 1111, as articulated in Wagner, applied to 
the Board in 1986.  Thus, in consideration of the foregoing, 
the Board notes that the March 1986 Board incorrectly applied 
the law then in effect because it did not find that there was 
clear and unmistakable evidence showing that rheumatic heart 
disease was not aggravated in order to rebut the presumption 
of soundness.  Instead, the March 1986 only found that there 
was clear and unmistakable evidence showing that the disorder 
preexisted service and applied a lesser standard (i.e., 
preponderance of the evidence) in determining whether there 
was aggravation due to service.  

Moreover, had the error not been made, the outcome would have 
been manifestly different because the evidence before the 
Board in March 1986 did not include clear and unmistakable 
evidence showing that the heart condition was not aggravated 
by such service.  The Board notes that there was evidence 
both in favor and against the moving party's claim on this 
issue in March 1986.  

In support of the claim were the Veteran's enlistment 
examination report showing that no heart conditions were 
noted upon entry into service and the reports dated in 
January and February 1959 showing that he was placed first on 
a temporary physical profile and then on a permanent physical 
profile for his heart conditions (i.e. murmur of undetermined 
cause and rheumatic heart disease).  Also, in support of the 
claim, was the fact that upon his enlistment, the Veteran was 
assigned a physical profile of "1," but that he was 
subsequently assigned profiles of "3" and "4."  Further, 
weighing in favor of the claim, was the April 1959 narrative 
summary showing that during his basic training, the Veteran 
noted his shortness of breath, easy fatigability, and ankle 
edema all increased.  Moreover, the Board notes that prior to 
service, he was shown to have a grade I heart murmur, but 
that in service, grades I and I to II heart murmurs were 
identified.  

However, there was also evidence weighing against the claim 
on the issue of whether the pre-existing condition had been 
aggravated by service.  For example, the examiner's remark in 
the narrative summary, dated in April 1959, that the Veteran 
was at present "entirely asymptomatic" and had been during 
the course of his ordinary hospital activities supports a 
finding that the pre-existing condition was not permanently 
aggravated during service.  The medical board's finding that 
the pre-existing condition had not been aggravated during 
service was evidence that also weighed against the moving 
party's claim in March 1986.  Moreover, the symptoms the 
Veteran experienced in service were indeed similar to what he 
experienced prior to service; namely, he experienced easy 
fatigability, shortness of breath, and edema both prior to 
and during service.  

Upon consideration of the foregoing, the Board finds that it 
is undebatable that the evidence of record at the time of the 
March 1986 decision does not clearly and unmistakably 
establish, as required by applicable VA law and regulation, 
that the Veteran's pre-existing heart disorder was not 
aggravated by service.  As the Veteran died from 
complications of heart disease and there was no clear and 
unmistakable evidence of record at the time of the March 1986 
decision to show that the Veteran's pre-existing heart 
disorder was not aggravated by service, the Board notes that 
reasonable minds could not differ in finding that an award of 
service connection for the cause of the Veteran's death was 
warranted.  Thus, the Board concludes that the March 1986 
Board committed an outcome determinative error.  

As the criteria required to establish CUE in the March 1986 
Board decision have been met for reasons explained above, the 
moving party's appeal is granted.  


ORDER

Having determined that the March 1986 Board decision denying 
entitlement to service connection for the Veteran's cause of 
death contained clear and unmistakable error, the claim to 
revise or reverse that decision is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


